Citation Nr: 0209104	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  95-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim as to whether the character of the appellant's 
discharge from his period of service from December 28, 1967 
to January 8, 1971, constitutes a bar to benefits and, if so, 
whether all of the evidence of record both old and new 
warrants a favorable determination as to character of 
discharge.


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant had active military service from December 1967 
to January 1971; he received an "other than honorable" 
discharge for the good of the service.  

In 1977, the discharge was upgraded to a general discharge, 
under honorable conditions, under the Department of Defense 
(DOD) Special Discharge Review Program.  Subsequently, in May 
1978, it was determined that the appellant did not qualify 
for an upgraded discharge under the uniform standards for 
discharge review as provided in Public Law 95-126.  

By an Administrative Decision in September 1978, the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New York, New York, concluded that the appellant's discharge 
was considered to have been issued under dishonorable 
conditions and that he is not entitled to VA benefits for the 
period of his service, except for health care under Chapter 
17, Title 38, United States Code.  By letter of October 1978, 
VA notified the appellant that his discharge barred payment 
of VA benefits, but allowed his treatment at any VA medical 
facility for any disability found to have been incurred in or 
aggravated by active service.  The appellant did not appeal 
that determination, although he was notified of his appellate 
rights.  

In February 1983 and September 1989 the appellant was told 
that his claim was not reopened and he was given appellate 
rights.  In an August 1998 remand, the Board found that these 
decisions had not been appealed

The current matter comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a determination of January 
1990 by the RO.  That decision found that new and material 
evidence had not been submitted to change the prior decisions 
with regard to the character of the veteran's discharge.  

In July 1997, and August 1998 the Board remanded the case to 
the RO for de novo review in accordance with a decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Lauren v. West, 11 Vet. App. 80 (1998) (en banc) 
(holding that the "new and material" standard was 
inapplicable to claims to reopen prior denials based on lack 
of veteran status).  

While the claim was in remand status at the RO, the Court of 
Appeals for the Federal Circuit overruled the Lauren holding.  
D'Amico v. West, 209 F.3d 1322, 1326-27 (Fed. Cir. 2000).  In 
this decision the Board will initially decide, as did the RO, 
whether new and material evidence has been submitted.  


FINDINGS OF FACT

1.  The most recent final denial of the veteran's claim 
occurred in September 1989, when the RO found that the 
character of the veteran's discharge constituted a bar to 
compensation benefits.  

2.  The evidence submitted since the September 1989 decision 
includes new evidence that bears directly and substantially 
upon the specific matter under consideration which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The appellant's discharge under other than honorable 
conditions (OTHC) was issued because of willful and 
persistent misconduct.

4.  The appellant was not insane at the time of the 
commission of the offenses that resulted in the OTHC 
discharge.  


CONCLUSIONS OF LAW

1.  Evidence received since the September 1989 final 
administrative decision is new and material; and the claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105(c) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.156(a) 20.1103 
(2001).  

2.  The appellant is not a veteran for the purposes of 
establishing entitlement to monetary VA benefits.  38 
U.S.C.A. §§ 101, 1110, 5303, (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.12, 3.102, 3.354 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well-
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 
VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) and is effective from November 9, 2000, except that 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001).  

The VCAA states that nothing in section 5103A "shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured."  However, under the provisions of 
section 5103A(g) the Secretary has proposed to provide 
limited assistance to claimants trying to reopen finally 
decided claims.  See 66 Fed. Reg. 45,620.  As the appellant's 
claim to reopen was received prior to August 29, 2001, the 
Board finds the amendment to 38 C.F.R. § 3.156(a) is 
inapplicable in this case and the claim must be considered 
based upon the law effective prior to that revision.  


II.  Law and Regulations

A claim for veteran's disability benefits has five elements: 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability, and (5) effective date of the disability.  See 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); see 
also 38 U.S.C.A. § 1110 (West 1991) (setting forth the basic 
requirements for compensation for a disability resulting from 
active military service during a period of war).  

The threshold determination in this matter is whether the 
appellant has "veteran status," i.e. whether he is a 
"veteran" who is eligible for VA benefits for any condition 
incurred during his period of military service.  38 U.S.C. 
§ 101(2); see Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  
The term "veteran" is defined under section 101(2) as someone 
who has served "in the active military, naval, or air service 
and who was discharged or released therefrom under conditions 
other than dishonorable."  Thus, although the appellant was a 
"veteran" in the sense that he served in the armed forces, he 
could not have "veteran status" so as to be entitled to 
veteran's benefits if he was discharged under dishonorable 
conditions.  

Under 38 C.F.R. § 3.12(d)(4) (2001), a discharge under OTHC 
for willful and persistent misconduct will render a claimant 
ineligible for veterans benefits.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

In determining the character of a discharge, there are 
certain types of discharges for which entitlement to VA 
benefits is barred by statute, including by reason of 
sentence of general court-martial, as a deserter, or for a 
discharge under OTHC issued as a result of an absence without 
official leave (AWOL) for a continuous period of at least 180 
days; this latter bar does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c).  Such discharges 
are absolute bars to VA benefits, in the absence of insanity.  
38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(b).  

It is also provided that other types of undesirable 
discharges are deemed to be under dishonorable conditions, 
thus barring entitlement to VA monetary benefits.  38 C.F.R. 
§ 3.12(d).  A discharge under OTHC is considered to be under 
dishonorable conditions, when the discharge is issued as a 
result of willful and persistent misconduct.  38 C.F.R. 
§ 3.12(d) (2001).  However, a discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if the service was otherwise honest, faithful and 
meritorious.  Id.  Should an appellant's OTHC discharge be 
found to bar payment of benefits he must rely on Section 
3.12(b) (2001).  That section states that "a discharge or 
release from service under one of the conditions specified in 
this section is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense. . . ."

Pursuant to 38 U.S.C. § 5303(b) and its implementing 
regulation, 38 C.F.R. § 3.354(b) (2001), a service member who 
is insane at the time of the acts that led to an OTHC 
discharge retains eligibility for veterans benefits.  Under 
§ 3.354(b) a determination whether a claimant was insane at 
the time he committed an offense leading to his court- 
martial, discharge or resignation, is based on all the 
evidence procurable relating to the period involved, and 
application of the definition in 38 C.F.R. § 3.354(a) (2001).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).  

In determining the issue of whether the additional evidence 
submitted is new and material, a question of law, the 
credibility of the evidence must be presumed.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

III.  Legal analysis-New and material evidence.

When this case was considered by the RO in September 1989, 
showed that the appellant served on active duty from 
September 1967 to January 1971; he was stationed in Vietnam 
from September 1968 to July 1969.  A review of the 
appellant's service personnel records shows documentation 
that he was AWOL from service from December 2, 1969 to March 
3, 1970; from June 7, 1970 to July 23, 1970; and from 
September 8, 1970 to December 12, 1970.  The total number of 
days AWOL was 238 days.  In August 1970, the appellant 
requested a discharge for the good of the service, because of 
his commission of the offense of being AWOL from June 7, 1970 
to July 23, 1970, which was a violation of Article 86 of the 
Uniform Code of Military Justice.  However, while the request 
was being processed, the appellant went AWOL from September 
8, 1970 to December 30, 1970.  In January 1971, the appellant 
was issued a discharge under conditions other than honorable 
for the good of the service.  

In September 1977, the appellant's other than honorable 
discharge from service was upgraded to an under honorable 
conditions (general) discharge under the Department of 
Defense Special Discharge Review Program.  However, in June 
1978, a second review by the Naval Discharge Review Board 
held that the appellant would not qualify for upgrading under 
the new uniform standards for discharge; therefore, his 
eligibility for VA benefits would therefore rest on the 
merits of the original other than honorable discharge.  

By an Administrative Decision in September 1978, the VA 
concluded that the appellant's discharge was considered to 
have been issued under dishonorable conditions and that he is 
not entitled to VA benefits for the period of his service.  
By letter of October 1978, VA notified the appellant that his 
discharge barred payment of VA benefits, but allowed his 
treatment at any VA medical facility for any disability found 
to have been incurred in or aggravated by active service.  
The appellant did not appeal that determination, although he 
was notified of his appellate rights.  

Private treatment reports dated from December 1982 to January 
1983 reflect that the appellant was admitted to an Inpatient 
Detoxification unit where he received treatment for alcohol 
abuse.  

In September 1989, the RO notified the appellant that his 
application to reopen his claim for VA benefits had been 
denied.  The appellant was notified of his appellate rights 
but did not appeal.  Instead, he advised that his discharge 
had been upgraded and wished to continue his claim for 
disability benefits.

The RO treated this statement as a request to reopen the 
claim.  

The evidence received since the September 1989 decision 
essentially consists of: private treatment reports dated from 
May 1982 to August 1987; statement from the appellant dated 
in July 1994; testimony offered by the appellant at a hearing 
before the hearing officer at the RO in September 1994; an 
undated statement from the appellant received in January 
1995; a private medical statement dated in October 1999; and 
a statement from the appellant dated in May 2000.  

At his personal hearing in September 1994, the appellant 
indicated that he was very young when he entered military 
service, and he was unable to cope with the situation in 
Vietnam.  The appellant contended that he had personal 
problems, and the best way he thought to handle those 
problems was by going AWOL.  The appellant reported that his 
parents suffered from various illnesses and he needed to go 
home; he stated that he asked for passes to go see his 
parents, but none were issued.  The appellant related that he 
took it upon himself to go home.  He maintained that he was 
young and immature and was unaware of the proper way to deal 
with those situations.  The appellant stated that he dealt 
with the situation by using drugs, which caused a lot more 
confusion.  The appellant also reported that while he was 
AWOL, he worked and helped his parents out financially.  

A private medical statement dated in October 1999 reported a 
diagnosis of post-traumatic stress disorder (PTSD) related to 
the appellant's experiences in Vietnam.  It was noted that 
the appellant had feelings of sadness about having survived 
when friends and others did not make it back.  

Based on the foregoing evidence, the Board finds that the 
appellant has presented new and material evidence to warrant 
a reopening of his claim of whether the character of his 
discharge constitutes a bar to VA disability benefits.  As 
reported earlier, the RO initially denied the appellant's 
claim for VA disability benefits in 1978 because that the 
character of his nonjudicial punishments were not minor and 
occurred as the result of willful and persistent misconduct, 
and because his discharge was under dishonorable conditions 
for VA purposes and constituted a bar to VA benefits.  Such a 
determination was confirmed in 1983 and again in 1989 since 
no evidence had been presented to show any compelling 
circumstances for the appellant's absence or any evidence to 
show that he was insane at the time he committed the offenses 
that result in his discharge.  

Subsequently, the appellant supplemented the record with the 
testimony offered at the hearing held in September 1994 and 
private medical statement dated in October 1999, reflecting a 
diagnosis of PTSD.  Given the presumption of credibility 
afforded evidence presented by the appellant in an attempt to 
reopen a previously denied claim, the Board finds this 
additional correspondence to be new and material evidence.  
38 C.F.R. § 3.156(a); Justus, 3 Vet. App. at 513.  

Specifically, the appellant's testimony offered at the 
personal hearing held in September 1994 is new, in that it 
was not before the RO in September 1989.  As to its 
materiality, this additional evidence relates directly to the 
specific matter under consideration, the circumstances under 
which the veteran went AWOL, as well as his mental status at 
the time he committed those offenses.  The appellant 
specifically testified that he was young and immature and was 
unable to cope with being in service when his parents were 
suffering from various illnesses.  The appellant indicated 
that he felt that he needed to go home and did not know the 
proper way to deal his hardship.  Moreover, the private 
medical statement dated in October 1999 reported that the 
appellant was suffering from PTSD as a result of his Vietnam 
experiences.  Given these statements, the appellant has now 
submitted evidence that speaks to the compelling 
circumstances that led to his unauthorized absences.  As 
such, this evidence must be considered in order to fairly 
decide the merits of the appellant's claim.  38 C.F.R. 
§ 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108.  

The next question is whether the veteran is prejudiced by the 
Board's consideration of the claim on the merits.  The RO has 
previously considered his claim on the merits.  He and his 
representative have had the opportunity to present argument 
and evidence, and to have a hearing.  Therefore there is no 
prejudice in proceeding to the merits of the claim.  Curry v. 
Brown, 7 Vet App 59 (1994).  

Turning to the merits of the character of the appellant's 
discharge from service, the Board initially finds, that there 
is no additional duty to assist him with the development of 
the claim on the merits.  As noted above, he has been 
informed of the evidence necessary to substantiate his claim.  
The RO has considered his claim on the merits.  There are no 
reported outstanding records.

The veteran's discharge was not the result of a general court 
martial and he was not AWOL for a continuous period of at 
least 180 days.  These statutory bars would not preclude the 
payment of benefits.

However, an other-than-honorable-conditions discharge based 
upon willful and persistent misconduct is considered to have 
been issued under dishonorable conditions.  See 38 C.F.R. 
§ 3.12(d)(4).  However, "[a] discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious."  Id.  

Thus, if a claimant's offense is determined not to have been 
minor, that is the end of the inquiry.  See Struck v. Brown, 
9 Vet. App. 145, 152-53 (1996); Camarena v. Brown, 6 Vet. 
App. 565, 567-68 (1994).  In this regard, VA has broad 
discretion to define the character of service when benefits 
may be denied.  Camarena.  Where VA determines that a 
person's discharge from service was under dishonorable 
conditions, the payment of benefits, based on that period of 
service, is barred, unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge.  See 38 C.F.R. § 3.12(b).  

The evidence in the present case paints a picture of an 
individual who, although young, had approximately eleven 
months of service with no significant problems.  However, the 
appellant received non-judicial punishments in November 5, 
1968 and November 20, 1968 and went AWOL on three occasions, 
the last time for one hundred and eleven days.  

This action by the appellant cannot reasonably be described 
as either isolated or infrequent.  Significantly, after he 
was apprehended and returned to service authorities in July 
1970 (after his second period of unauthorized absence), the 
appellant requested a discharge from service.  The service 
records clearly show that he was aware of the ramifications 
of a discharge under other than honorable conditions when he 
submitted his request.  Nonetheless, he again went AWOL in 
September 1970 and remained absent until December 1970, for a 
period of 111 days.  A realistic interpretation of the facts 
shows a willful and persistent course of behavior that can 
only be labeled as misconduct.  Moreover, the multiple 
periods of AWOL were the type of offenses that would, by 
their very nature, preclude his performance of his military 
duties and, thus, can not be viewed as minor offenses.  See 
Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994); see also 
Stringham v Brown, 8 Vet. App. 445, 447 (1995).  The Board, 
therefore, finds that the appellant does not fall within the 
exception for a "discharge because of a minor offense" 
provided by 38 C.F.R. § 3.12(d)(4).  

In Winter v. Principi, the U.S. Court of Veterans Appeals 
held that the Board's finding of willful and persistent 
misconduct based on an AWOL status for a duration of 
approximately 20 percent of service time was not clearly 
erroneous.  Winter v. Principi, 4 Vet. App. at 32.  The Court 
noted that the Board correctly determined that the Uniformed 
Code of Military Justice viewed AWOL in excess of 30 days as 
a severe offense, punishable by confinement for up to one 
year and the issuance of either a bad conduct or dishonorable 
discharge.  Id.  Construing Manual for Courts- Martial 
(1984), part IV, para. 10(e)(2)(b) and (c).  Here, the 
appellant was AWOL for approximately 281 days of his service 
time, including one period of AWOL in excess of 110 days.  In 
addition he had other non-judicial punishments, and was given 
a sentence of two months of hard labor, and was reported to 
be in possession of 12 bags of Heroin.

The Board observes that the veteran's recent testimony is 
that he went AWOL because of his parents' illness, and sought 
a hardship discharge.  He testified that he helped them 
financially by working.  The service records do not document 
this history.  The parent's illness would not explain the 
other non-judicial punishments or the veteran's drug use 
during service.  Further, the veteran testified that his 
parents were receiving an allotment from his service pay.  
Thus, they would have been aided financially if he had 
remained at his post.  Finally, the veteran testified that 
his efforts to assist his parents financially were thwarted 
by his drug use.  For these reasons, the Board cannot find 
that his parents' alleged illness provides compelling reasons 
for the veteran's periods of AWOL.

The record reflects that the appellant's discharge from 
service was due to willful and persistent misconduct that was 
not a minor offense, and the evidence does not indicate that 
the appellant's service was otherwise honest, faithful and 
meritorious.  Neither is it shown that the appellant was 
insane during any of the absences without leave.  Applicable 
law provides that a claimant who was insane at the time of 
committing the acts resulting in discharge shall retain 
eligibility for VA benefits.  38 C.F.R. § 5303(b).  However, 
while the appellant maintains that he was immature and was 
unable to cope with the situation in Vietnam, service medical 
records are entirely devoid of mention of a psychiatric 
disability.  The medical evidence of record reflecting a 
diagnosis of PTSD speaks only to the appellant's current 
mental status not his status at the time he committed those 
offenses that led to his discharge.  

In sum, the record persuasively shows that the appellant's 
conduct during service constituted willful and persistent 
misconduct.  Therefore, his discharge must be considered as 
having been under dishonorable conditions.  38 C.F.R. 
§ 3.12(d)(4).  Accordingly, the Board finds that the 
character of the appellant's discharge is a bar to 
entitlement to VA benefits except for certain health and 
related benefits authorized by Chapter 17, Title 38, United 
States Code.  The Board has carefully considered the entire 
record in this case; however, the Board does not find the 
evidence so evenly balanced that there is doubt as to any 
material matter regarding the issue on appeal.  38 U.S.C.A. 
§ 5107.  


ORDER

New and material evidence having been submitted, the issue of 
the character of the appellant's discharge is reopened.  

The character of the appellant's discharge from service 
constitutes a bar to the payment of VA benefits.  The appeal 
is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

